BERANEK, Judge,
dissenting:
I respectfully dissent. The prosecutor’s theatrical use of a knife admitted into evidence by sticking it into the jury rail in close proximity to the jurors during closing arguments should not have been tolerated by the trial court. The defendant’s conduct during the trial was bizarre, and the patience of the court and trial counsel may well have been sorely tested. Despite this fact, I would reverse and remand for a new trial. When the prosecutor stuck the knife in the jury rail, defense counsel objected. The objection was overruled, and defense counsel did not request a mistrial. I would find fundamental error and remand for a new trial.